DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0325146 to Thomele et al. (“Thomele”), with priority to 20 APR 20.
Re: claim 1, Thomele discloses the claimed invention including a firearm, Title, Abstract, exemplified by “semiautomatic handgun slide 50,” ¶ [0043], e.g., Fig. 1, comprising: a Loaded Chamber Indicator (LCI), inter alia, 74 that indicates when a cartridge is loaded into a firing chamber of the firearm, ¶ [0044]; and a deflector 112a, e.g., Figs. 7-8, structured to alter a path of discharge gasses after the discharge gasses pass the LCI (as shown).
Note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Whether Thomele expressly articulates ‘altering a path of discharge gases after the gases pass the LCI,’ is immaterial, where, as here, Thomele satisfies the claimed structural features and performs the recited function.  Further note that whether gas deflection is the intent of Thomele is irrelevant because the structure suffices to meet the claimed invention, i.e., element 112a, being located over the LCI 74, e.g., Fig. 5A, cannot help but deflect discharge gasses in the manner of the claimed subject matter.
Re: claim 2, Thomele further discloses in which: the deflector is part of an accessory 110; and the deflector is structured to block a gas path between the LCI and the accessory.
Re: claim 3, Thomele further discloses in which the accessory is a sight, e.g., ¶ [0043], and in which the deflector is structured to block a gas path between the LCI and a lens 106 of the sight.
Re: claim 4, Thomele further discloses in which the deflector is a removable part of the accessory.  Compare, e.g., Figs. 7 and 8.  Further note: it has been held that the recitation that an element is “capable of” performing a function, here, capable of removal, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Re: claim 5, Thomele further discloses in which the deflector is a fixed part of the accessory, presumably by the openings to the rear of 112 and the bosses to the rear of 110, but likely including a snap-fit between upper portion (here designated by callout 108, e.g., Fig. 7) and the interior of 112.  This is asserted because, were housing 112 allowed to freely move about the bosses on frame 110, simply firing the firearm would result in its displacement, which would definitely hamper continuous firing, which is desirable.
Re: claim 6, Thomele fairly discloses in which the deflector is separate from but permanently attached to the accessory.  This is asserted because, absent a reason to disassemble housing 112 from frame 110, or an external force acting thereon, the two are permanently attached.
Re: claim 7, Thomele further discloses in which the deflector is further structured to block debris from striking the accessory.  This is asserted because gases emanating from firing firearm cartridges inherently include debris, i.e., such are not purely gas.
Re: claim 8, Thomele further discloses in which the deflector does not interfere with an operation of the LCI.  This is asserted because Thomele discloses that the LCI 74 must function properly in order to indicate the status of the chamber, ¶¶ [0049]-[0051], e.g., Figs. 5B and 6B.
Re: claim 9, Thomele further discloses in which the deflector includes a scalloped shape structured to alter the path of discharge gasses, as shown in, e.g., Figs. 5A and 8.  It is noted that Applicant discloses “the deflector 120 includes a scallop or indented shape 121,” ¶ [0018].  This is the sole instance of scallop in the disclosure.  There being but one clearly shown embodiment of shape 121, the term scallop must be understood to be synonymous with “indented.”  Thomele discloses that the LCI 74 actuates switch 78 on an underside of housing 112, ¶ [0053].  Figure 5A clearly shows LCI 74 extending upwardly and into deflector 112a.  Thus, some form of indentation must exist in deflector 112a.  Thus, Thomele fairly discloses the claimed invention.
Re: claims 11-19, see relevant claims, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thomele.
Should it be held that Thomele discloses the claimed invention except for the deflector including a scallop or indented shape, it would have been obvious to shape the deflector as a scallop or indent, since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, so long as the shape of the deflector permitted the proper functioning of the LCI 74, any shape would do and, thus, be an option to one of ordinary skill.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomele.
Thomele discloses the claimed invention except for being formed from glass-filled nylon.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the deflector from glass-filled nylon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Evidence contrary to any of the above is welcome.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
6-May-22